Name: 89/561/EEC: Commission Decision of 18 October 1989 making an initial allocation to Denmark of part of the resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  trade policy;  cooperation policy;  Europe
 Date Published: 1989-10-21

 Avis juridique important|31989D056189/561/EEC: Commission Decision of 18 October 1989 making an initial allocation to Denmark of part of the resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 305 , 21/10/1989 P. 0033 - 0033*****COMMISSION DECISION of 18 October 1989 making an initial allocation to Denmark of part of the resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (89/561/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 2736/89 (3), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1636/87 (5), and in particular Article 2 (4) thereof, Whereas on 20 September 1989, Denmark requested Commission authorization to initiate in 1989 the action on its territory to be financed by resources chargeable to the 1990 budget and indicated the quantities of produce that it wished to distribute; whereas it is desirable to initiate the scheme now in Denmark by making an allocation to that country; whereas this allocation shall not exceed 50 % of the resources allocated by Commission Decision to Denmark in respect of the plan for 1989; Whereas in order to facilitate the implementation of this scheme it is necessary to specify the rate of exchange to be employed in converting the ecu into the national currency and to do so at a rate which reflects economic reality; Whereas in accordance with the provisions of Article 1 (4) of Regulation (EEC) No 3744/87 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The allocation for Denmark of the appropriations referred to in Article 2 (3) of Regulation (EEC) No 3744/87 to be charged to the 1990 budget shall be ECU 1 017 500 This sum shall be converted into national currency at the rate applicable on 4 January 1989 and published in the C series of the Official Journal of the European Communities. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn from intervention for distribution in Denmark: - 10 tonnes of butter, - 250 tonnes of beef. 3. The withdrawals referred to in paragraph 2 may be made from 1 October 1989. Article 2 This Decision is addressed to the Member States. It shall apply with effect from 1 October 1989. Done at Brussels, 18 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 263, 9. 9. 1989, p. 19. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 153, 13. 6. 1987, p. 1.